Civil action instituted against the living officers and directors of the Bank of Stokes County, and against the executors and administrators of the officers and directors since deceased, for alleged misconduct and mismanagement on the part of said officers and directors during their respective administrations, and in which it is alleged they all participated under a general course of dealing or systematic policy of mismanagement, negligent waste and unlawful diversion of funds, commencing in the year 1921 and ending 8 November, 1930, when the bank was closed because of insolvency.
In the second cause of action, set out in the complaint, a large number of deeds and conveyances are sought to be set aside as fraudulent, *Page 865 
alleged to have been given without consideration and with intent to hinder and delay the plaintiff in the collection of funds due by reason of the matters and things set out in the first cause of action.
Demurrer interposed on the ground of misjoinder of parties and causes of action. Overruled; exception; appeal by defendants.
Affirmed on authority of Hood, Commissioner, v. Love, ante, 583, TrustCo. v. Peirce, 195 N.C. 717, 143 S.E. 524, Bank v. Moseley, 202 N.C. 836,162 S.E. 923, Carswell v. Talley, 192 N.C. 37, 135 S.E. 181.
Affirmed.